DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-16 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive.
The applicant first argues that the particular combination of (PD) and an aqueous dispersion (wD) in the amounts as claimed results in outstanding adhesion properties that are evidence of patentability. However, the Examiner disagrees that applicant has provided evidence of unexpected results. In fact, Corten teaches that their aqueous dispersion comprising the polymer prepared from the three monomer mixtures provides improved adhesion even after weathering, and resistance to blisters and swelling (0014-0017). Therefore, one would expect improved adhesive properties when Corten’s aqueous dispersion is incorporated into Reuter’s material. Thus, improved adhesive properties are not an unexpected result given the combination of the prior art.
Further, the Examiner maintains that the evidence is not commensurate in scope with claim 1, which encompasses an aqueous dispersion comprising any type of polymer prepared from three unsaturated monomers, the polymer having a particle size of 100 to 500 nm. There is no evidence that any polymer prepared from three unsaturated monomers having the particle size as claimed would exhibit the unexpected results that are claimed. Applicant argues that there is no requirement to show unexpected results over the entire range of properties. However, the Examiner is not requiring a showing that all properties are unexpected. Rather, the Examiner is requiring a showing that all compounds/mixtures encompassed in the claim would exhibit the single unexpected result applicant is claiming. Therefore, the Examiner maintains that the evidence is not sufficient to overcome the prior art rejections of record.
With respect to the newly added ranges, the Examiner maintains that the prior art make obvious these newly claimed ranges. In fact, Reuter teaches that the basecoat should comprise the aqueous polyurethane-polyurea dispersion in an amount of 10-30 wt % (0129) and polymers in the polyurethane-polyurea dispersion comprising 8-15 wt % of the total basecoat material (0130) and Corten teaches the polymers in the aqueous dispersion (wD) comprising 2-12 wt % of the basecoat (0144, and note that overlapping ranges are prima facie evidence of obviousness) and the aqueous dispersion (wD) present in the basecoat in an amount of 26.05 wt % (Table 2.2). Therefore, the Examiner maintains that the prior art makes obvious the newly added limitations.

In response to applicant's arguments against the references individually (that neither reference discloses the particular combination of elements), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the Examiner maintains it would have been obvious to combine Corten’s aqueous dispersion with Reuter’s basecoat material. In particular, Corten teaches their dispersions to be used with polyurethanes and Reuter’s basecoat material is based on a particular type of polyurethane. Therefore, the Examiner maintains it would have been obvious to combine Corten’s dispersion with Reuter’s basecoat material comprising a polyurethane-polyurea dispersion. Additionally, Applicant has not provided any evidence or reason why this combination would have been unsuccessful. Therefore, the Examiner maintains that the claims are obvious over the combination of Reuter in view of Corten.
The applicant also argues that there is no motivation to combine and even though Reuter and Corten may be analogous art that this is an insufficient reason to combine these references. However, the Examiner maintains that one would have been motivated to make this modification based on an expectation of improved adhesive properties by utilizing Corten’s dispersion in Reuter’s basecoat material as evidenced by Corten at paragraphs 0014-0017. For the above reasons, the rejections of record are maintained as presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the polymers originating from the at least one aqueous polyurethane-polyurea dispersion" and “the polymers originating from the at least one aqueous dispersion” in claim 1.  There is insufficient antecedent basis for this limitation in the claim. There is no initial recitation of a polymer originating from either dispersion. Additionally, it is unclear if this is just a reference to “the polyurethane-polyurea particles” and “the polymer having a particle size of 100 to 500 nm”, respectively, or if the reference to “the polymers” is in regards to different polymers or a combination of different polymers. Therefore, claim 1 is indefinite. Claims 2-16 depend from claim 1 and are indefinite for the same reasons. For examination purposes, the claim has been interpreted as “wherein polymers in the at least one aqueous polyurethane-polyurea dispersion” and “wherein polymers in the at least one aqueous dispersion”, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reuter et al. (WO 2016/091546, reference is made to U.S. PGPUB No. 2018/0002476 as an English equivalent) in view of Corten et al. (WO 2016/116299, reference is made to U.S. PGPUB No. 2018/0265711 as an English equivalent).

I.	Regarding claims 1-10, Reuter teaches an aqueous basecoat material (abstract) comprising: an aqueous polyurethane-polyurea dispersion (abstract) having polyurethane-polyurea particles with an average particle size of 110-500 nm (claim 6) and a gel fraction of at least 80% (claim 6), wherein the particles comprise, in reacted form, at least one polyurethane prepolymer containing isocyanate groups and anionic groups (abstract) and at least one polyamine comprising two primary amino groups and one or two secondary amino groups (abstract). Reuter further teaches the polyamine consists of one or two secondary amino groups, two primary amino groups and also aliphatically saturated hydrocarbon groups (0081, see N,N’-bis(3-aminopropyl)ethylenediamine as an example), the prepolymer comprises at least one polyesterdiol prepared from diols and dicarboxylic acids (0048), wherein at least 50% of the acids used are dimer fatty acids (0049). Reuter also teaches the prepolymer containing carboxylic acid groups (0052), and the basecoat material additionally comprising melamine resin (0145) and a hydroxyl-functional polymer as a binder (0143). Reuter teaches the inclusion of an aqueous acrylic dispersion in the basecoat material (see Table 2). Additionally, Reuter teaches that the basecoat should comprise the aqueous polyurethane-polyurea dispersion in an amount of 10-30 wt % (0129) and polymers in the polyurethane-polyurea dispersion comprising 8-15 wt % of the total basecoat material (0130). Reuter fails to teach the inclusion of an aqueous dispersion (wD) according to claims 1-5 in an amount of 5-40 wt% and polymers in the aqueous dispersion (wD) comprising from 1.4-11 wt % of the basecoat material.
	However, Corten teaches an aqueous dispersion (abstract) for use in a basecoat (abstract) of a multicoat system (abstract), as well as refinish systems (0277). Corten teaches the aqueous dispersion comprising a polymer having a particle size of 15-280 nm (claim 1, overlapping ranges are prima facie evidence of obviousness) prepared by the successive radical emulsion polymerization of three different mixtures (A), (B) and (C) of olefinically unsaturated monomers (claim 1), wherein a polymer prepared from the mixture (A) has a glass transition temperature of 10 to 55 °C (claim 1), a polymer prepared from the mixture (B) has a glass transition temperature of -35 to 12 °C (claim 1) and a polymer prepared from the mixture (C) has a glass transition temperature of -50 to 15 °C (claim 1). Corten further teaches the monomer mixture (A) comprises at least 50 wt% of monomers having a solubility in water of less than 0.5 g/L at 25 °C (claim 1) and the monomer mixture (B) comprises polyunsaturated monomers (claim 5), which is preferably hexanediol di(meth)acrylate (0099, a diolefinically unsaturated compound). Corten also teaches a fraction of the monomer mixture (A) is from 1-10 wt%, a fraction of the monomer mixture (B) is from 60-80 wt% and a fraction of the monomer mixture (C) is from 10-30 wt% (claim 2). Corten teaches the monomer mixtures (A) and (B) do not contain any hydroxyl-functional or acid-functional monomers (0109-0110 and 0118-0119) and can be combined with an addition polymer binder, preferably a polyurethane resin (0159). Finally, Corten teaches the polymers in the aqueous dispersion (wD) comprising 2-12 wt % of the basecoat (0144, and note that overlapping ranges are prima facie evidence of obviousness) and the aqueous dispersion present in the basecoat in an amount of 26.05 wt % (Table 2.2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Corten’s aqueous dispersion including an acrylic polymer prepared from the successive radical emulsion polymerization of three different monomer mixtures for Reuter’s acrylic dispersion in amounts as disclosed by Corten. One would have been motivated to make this modification as Corten teaches that their aqueous dispersion comprising the polymer prepared from the three monomer mixtures provides improved adhesion even after weathering, and resistance to blisters and swelling (0014-0017).

II.	Regarding claims 11-13, Reuter in view of Corten make obvious the basecoat material of claim 1 (see above). Furthermore, Reuter teaches a multicoat paint system (claim 14) and a method for producing the multicoat paint system (claim 13) comprising: producing a basecoat film on a substrate by applying the above aqueous basecoat material (claim 13); producing a clearcoat film on the basecoat film (claim 13); and jointly curing the basecoat film and the clearcoat film (claim 13). Reuter also teaches that the substrate can be a metallic substrate coated with a cured electrocoat system (0169). Therefore, Reuter in view of Corten also make obvious the multicoat paint system and method for producing the paint system.

III.	Regarding claims 14-16, Reuter in view of Corten make obvious the process of claim 11 (see above) and Reuter additionally teaches a refinish system and application of the process of claim 11 in a refinish method by implementing the process of claim 11 (see above) on a substrate with a multicoat system that has defects (0179), where all the films applied are jointly cured (see above). Therefore, Reuter in view of Corten also make obvious the refinish system and refinish process as claimed.

Conclusion
	Claims 1-16 are pending.
	Claims 1-16 are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
October 11, 2022Primary Examiner, Art Unit 1717